                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )            No. 2:16-CV-035
                                               )
ALAN C. LEE,                                   )
                                               )
              Defendant.                       )


                                      ORDER

       This civil action is before the Court on the Report and Recommendation (“R&R”)

filed by United States Magistrate Judge Cynthia R. Wyrick [doc. 27]. The parties have

filed no objections to the R&R, and the time for doing so has passed. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b).

       After a careful review of the record and the pleadings, the Court is in complete

agreement with the Magistrate Judge’s recommendation that the United States’ request for

an installment payment order should be granted. Accordingly, the Court ACCEPTS IN

WHOLE the R&R, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b). It is ORDERED, for the reasons stated in the R&R, which the Court adopts and

incorporates into its ruling, that the United States’ Motion for Entry of an Installment

Payment Order [doc. 22] is GRANTED. Defendant SHALL make regular installment

payments of $2,000 per month to the Department of Justice in payment towards the

judgment liability in this matter. Moreover, Defendant SHALL take the steps necessary
to make these installment payments consistent with instructions from the Department of

Justice Tax Division within seven days of this order.

             IT IS SO ORDERED.

             ENTER:

                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2
